EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Sexton on 1/13/2021.

In the claims:

1. 	(Previously Presented): An image display system comprising: 
at least one memory configured to store computer program code; and 
at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code, said computer program code including: 
acquisition code configured to cause at least one of said at least one processor to acquire operation information containing a moving direction and a moving amount of an input position in an input operation on a first display object, the input operation being performed when the first display object is displayed on a display device, wherein the input operation on the first display object includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; 
extraction code configured to cause at least one of said at least one processor to, when the moving amount of the input position in a predetermined first direction exceeds 
display control code configured to cause at least one of said at least one processor to display the second display object extracted, instead of the first display object, on the display device, 
wherein: 
the first display object is a first clothing image, 
the storage is configured to store a plurality of clothing images in different sizes, 
the acquisition code is further configured to cause at least one of said at least one processor to acquire the operation information of the input operation on the first clothing image, the input operation being performed when the first clothing image is displayed on the display device, 
when the moving amount of the input position in a first direction contained in the operation information exceeds the predetermined threshold, the extraction code is configured to cause at least one of said at least one processor to extract, as a second clothing image, the second clothing image in a different size from the first clothing image among clothing images associated with the first clothing image from the storage, and 


2.	(Previously Presented): The image display system according to Claim 1, wherein 
the first attribute parameter relates to a size of the first display object or the number of component objects of the first display object, and 
when the moving amount of the input position in the predetermined first direction contained in the operation information exceeds the predetermined threshold, the extraction code causes at least one of said at least one processor to extract, as the second display object, a display object different in the size or a display object different in a number of component objects from the first display object from the storage.  

3.	(Previously Presented): The image display system according to Claim 1, wherein 
	when the moving amount in a second direction different from the predetermined first direction exceeds the predetermined threshold, the extraction code causes at least one of said at least one processor to acquire acquires a second attribute parameter of the first display object which corresponds to the second direction, and extract the second display object associated with the first display object and having a second attribute parameter different from the first display object from the storage.  

4.	(Cancelled).  


	when the moving amount of the input position in a predetermined direction exceeds the predetermined threshold, the extraction code causes at least one of said at least one processor to extract a clothing image in a larger size than the first clothing image as the second clothing image, and 
when the moving amount of the input position in a direction opposite to the predetermined direction exceeds the predetermined threshold, the extraction code causes at least one of said at least one processor to extract a clothing image in a smaller size than the first clothing image as the second clothing image.  

6.	(Previously Presented): The image display system according to Claim 5, wherein 
	when the moving speed of the input position is lower than a predetermined speed, the extraction code causes at least one of said at least one processor to extract a clothing image in one level larger size or a clothing image in one level smaller size than the first clothing image as the second clothing image, and 
when the moving speed of the input position is equal to or higher than a predetermined speed, the extraction code causes at least one of said at least one processor to extract a clothing image in two or more levels larger size or a clothing image in two or more levels smaller size than the first clothing image as the second clothing image.  

7.	(Previously Presented): The image display system according to Claim 1, wherein 


8.	(Previously Presented): The image display system according to Claim 1, wherein 
the clothing image has a size as an attribute and another attribute other than the size, 
a plurality of clothing images in different sizes and having different attribute values of the another attribute are associated with one another in the storage, and 
when the moving amount of the input position in a first direction exceeds a predetermined first threshold, the extraction code causes at least one of said at least one processor to extract a clothing image in a different size from the first clothing image as the second clothing image, and 
when the moving amount of the input position in a second direction exceeds a predetermined second threshold, the extraction code causes at least one of said at least one processor to extract a clothing image in a different attribute value of the another attribute from the first clothing image as the second clothing image.  

9.	(Previously Presented): The image display system according to Claim 1, wherein 
a clothing image is associated with stock information regarding presence or absence of stock of clothing shown in the clothing image, 

when a clothing image in a smaller size than the first clothing image is extracted and when stock information associated with the extracted clothing image indicates that clothing shown in the clothing image is out of stock, the extraction code configured to cause at least one of said at least one processor to re-extract a clothing image in a smaller size than the extracted clothing image as the second clothing image, and 
the display control code is configured to cause at least one of said at least one processor to display the second clothing image re-extracted, instead of the first clothing image, on the display device.  

10.	(Previously Presented): The image display system according to Claim 1, wherein 
	the display control code is configured to cause at least one of said at least one processor to display a human body model image representing a user related to the input operation on the display device based on information about a physical size of the user, and display the second clothing image to be superimposed on the human body model image.  

11.	(Previously Presented): The image display system according to Claim 10, wherein 

a clothing image has a superposition reference position indicating a position to be superimposed on the part, and 
the display control code configured to cause at least one of said at least one processor to display the second clothing image to be superimposed on the human body model image by setting the superposition reference position at the reference position.
  
12.	(Previously Presented): An image display system, the image display system comprising: 
at least one memory configured to store computer program code; and 
at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code, said computer program code including: 
acquisition code configured to cause at least one of said at least one processor to acquire operation information containing a moving direction and a moving amount of an input position in an input operation on a first display object, the input operation being performed when the first display object is displayed on a display device, wherein the input operation on the first display object includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; 
extraction code configured to cause at least one of said at least one processor to, when the moving amount of the input position in a predetermined first direction exceeds a predetermined threshold, acquire a first attribute parameter of the first display object 
display control code configured to cause at least one of said at least one processor to display the second display object extracted, instead of the first display object, on the display device, 
wherein the first display object represents an object and has first to third attribute parameters respectively representing a length along each of coordinate axes in a three-axis coordinate system of the object, and 
when the moving amount of the input position in any of predetermined first to third directions different from one another exceeds the predetermined threshold, the extraction code causes at least one of said at least one processor to acquire at least one attribute parameter of the first to third attribute parameters in accordance with a coordinate axis corresponding to the moving direction of the input position based on correspondence between first to third axes in the object and the first to third directions, the correspondence being determined based on an orientation of the first display object displayed on the display device, and extract the second display object different from the first display object in the acquired at least one of the first to third attribute parameters, 
wherein 
the extraction code causes at least one of said at least one processor to extract, as the second display object, a display object associated with the first display object in 
the extraction code causes at least one of said at least one processor to extract the second display object by making a search, in the storage, at least containing, as search criteria regarding at least one of the first to third attribute parameters, a second value obtained by adding a predetermined value to at least one value of the first to third attribute parameters of the first display object or a third value obtained by multiplying the at least one value by a predetermined value.  

13.	(Cancelled).  

14.	(Currently Amended): The image display system according to Claim 12
	based on an image on which the first display object is to be superimposed, the image showing a space where an object represented by the first display object is to be placed, the extraction code causes at least one of said at least one processor to acquire constraints regarding a size of the object, and create the search criteria based on the constraints.  

15.	(Currently Amended): The image display system according to Claim 12
	based on an image on which the first display object is to be superimposed, the image showing a space where an object represented by the first display object is to be 

16.	(Previously Presented): The image display system according to Claim 12, wherein
based on an image on which the first display object is to be superimposed, the image showing a space where an object represented by the first display object is to be placed, the display control code causes at least one of said at least one processor to acquire a reference position related to placement of the object, and display the second display object to be superimposed on the image of the space by setting a superposition reference position indicating a position to be superimposed on the reference position in the second display object at the reference position.  

17.	(Previously Presented): The image display system according to Claim 1, wherein
the input operation is pinching, swiping or dragging on a screen where the first display object is displayed.  

18.	(Previously Presented): An image display method in an image display system, comprising: 
acquiring operation information containing a moving direction and a moving amount of an input position in an input operation on a first display object, the input 
when the moving amount of the input position in a predetermined first direction exceeds a predetermined threshold, acquiring a first attribute parameter of the first display object which corresponds to the predetermined first direction, and extracting a second display object associated with the first display object and having a first attribute parameter different from the first display object from a storage where a plurality of display objects are associated with attribute parameters; and 
displaying the second display object extracted, instead of the first display object, on the display device, 
wherein: 
the first display object is a first clothing image, 
the image display system includes the storage, and the storage is configured to store a plurality of clothing images in different sizes, 
the acquiring further comprises acquiring the operation information of the input operation on the first clothing image, the input operation being performed when the first clothing image is displayed on the display device, 
when the moving amount of the input position in the predetermined first direction contained in the operation information exceeds the predetermined threshold, the acquiring a first attribute parameter further comprises extracting, as a second clothing image, a clothing image in a different size from the first clothing image among clothing images associated with the first clothing image from the storage, and 


19.	(Previously Presented): A non-transitory computer-readable recording medium storing an image display program causing a computer to: 
acquire operation information containing a moving direction and a moving amount of an input position in an input operation on a first display object, the input operation being performed when the first display object is displayed on a display device, wherein the input operation on the first display object includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; 
when the moving amount of the input position in a predetermined first direction exceeds a predetermined threshold, acquire a first attribute parameter of the first display object which corresponds to the predetermined first direction, and extract a second display object associated with the first display object and having a first attribute parameter different from the first display object from a storage where a plurality of display objects are associated with attribute parameters; and 
display the second display object extracted , instead of the first display object, on the display device, 
wherein: 
the first display object is a first clothing image, 
the storage of the computer is configured to store a plurality of clothing images in different sizes, 

when the moving amount of the input position in the predetermined first direction contained in the operation information exceeds the predetermined threshold, the acquire operation further includes extracting, as a second clothing image, a clothing image in a different size from the first clothing image among clothing images associated with the first clothing image from the storage, and 
the display includes displaying the second clothing image extracted, instead of the first clothing image, on the display device.  

20.	(Previously Presented): A method of performing e-commerce shopping by a shopper, the method comprising: 
receiving user description information input by the shopper on a user terminal operated by the shopper; 
receiving a selection of a first clothing item of a first size; 
displaying the first clothing item of the first size on a human model, wherein the human model is based on the user description information; 
receiving an input motion from the shopper on a screen of the user terminal , wherein the input motion includes a first motion or a second motion, wherein the input motion on the first clothing item includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; 

wherein the second size is larger than the first size if the input motion is the first motion, and the first motion is directed by the shopper away from the human model on the screen, and 
wherein the second size is smaller than the first size if the input motion is the second motion, and the second motion is directed by the shopper toward the human model on the screen.  

21.	(Previously Presented): The method of Claim 20, wherein the first motion exceeds a rate of travel in a predetermined time in comparison with a threshold. 
 
22.	(Previously Presented): The method of Claim 21, wherein the threshold is based on past user buying history.  

23.	(Previously Presented): A method of performing e-commerce shopping by a shopper, the method comprising: 
receiving, from a user terminal of the shopper, visual information of a room, wherein the user terminal includes a camera for capturing the visual information;
receiving a selection of a first furniture item of a first size, wherein the first furniture item is a multi-piece sofa, and the first size is a first number of sofa units in the multi-piece sofa; 

receiving an input motion from the shopper on the screen of the user terminal operated by the shopper, wherein the input motion includes a position, a direction and an amount with respect to the first furniture item, wherein the input motion on the first furniture item includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; and 
replacing, based on the input motion, a display of the first furniture item of the first size on the image of the room with the first furniture item of a second size, wherein the second size is a second number of sofa units in the multi-piece sofa, and a difference between the second number of sofa units and the first number of sofa units is based on the input motion from the shopper.  

24.	(Previously Presented): A method of performing e-commerce shopping by a shopper, the method comprising: 
displaying first bottled water of a first bottle capacity and in terms of a first number of bottles, wherein the first number of bottles of the first bottle capacity corresponds to a first total volume of water; 
receiving an input motion from the shopper on a screen of a user terminal , wherein the input motion includes a first motion or a second motion, wherein the input motion on the first bottled water includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; 

wherein the second bottled water is of a second bottle capacity greater than the first bottle capacity if the input motion is in a first direction, 
wherein the second bottled water is of a second bottle capacity less than the first bottle capacity if the input motion is in a second direction and the second direction is approximately at right angles to the first direction, 
wherein the second number of bottles of the second bottle capacity corresponds to a second total volume of water, and 
wherein the first total volume of water matches the second total volume of water.  

25.	(Previously Presented): An image display system comprising: 
at least one memory configured to store computer program code; and 
at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code, said computer program code including: 
acquisition code configured to cause at least one of said at least one processor to acquire operation information containing a moving direction and a moving amount of an input position in an input operation on a first display object, the input operation being performed when the first display object is displayed on a display device, wherein the input operation on the first display object includes one or more of a pinching on a touch panel, a swiping on the touch panel, or a dragging with a mouse; 

display control code configured to cause at least one of said at least one processor to display the second display object extracted, instead of the first display object, on the display device, 
wherein the first attribute parameter relates to a first number of component objects of the first display object, 
wherein the first display object is a wrap-around sofa, 
wherein each component object of the first number of component objects is a sofa unit, and 
wherein the input operation is applied to a perspective drawing of the wrap-around sofa in a depth direction of the perspective drawing, and 
when the moving amount of the input position in the predetermined first direction contained in the operation information exceeds the predetermined threshold, the extraction code causes at least one of said at least one processor to extract, as the second display object, a second display object different in a second number of component objects from the first display object from the storage.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175